BILLINGS, Chief Judge.
Defendant William Marvin Worl was convicted by a Hickory County jury of possession of a firearm while intoxicated [§ 564.-610, RSMo 1969] and sentenced by the court to a three-year prison term.1
We have reviewed the transcript and the briefs of the parties. The evidence in support of the jury’s verdict is not insufficient. No error of law appears. An opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b), V.A. M.R.
All concur.

. Defendant’s first appeal was dismissed for lack of jurisdiction. State v. Worl, 531 S.W.2d 294 (Mo.App.1975). Defendant’s postconviction motion under Rule 27.26 was sustained by the trial court on the ground defendant had timely sought an appeal but that his attorney failed to proceed properly. The sentence and judgment were vacated and defendant re-sentenced. This appeal followed.